UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-22290 CENTURY CASINOS, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 84-1271317 (I.R.S. Employer Identification No.) 1263 Lake Plaza Drive Suite A, Colorado Springs, Colorado 80906 (Address of principal executive offices) (Zip Code) (719) 527-8300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes_X_No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer _X_Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo _X_ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date: Common stock, $0.01 par value per share, 23,657,067 shares outstanding as of November 8, 2007. 1 CENTURY CASINOS, INC. FORM 10-Q INDEX Page PART I FINANCIAL INFORMATION Number Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 3 Condensed Consolidated Statements of Earnings for the Three and Nine Months Ended September 30, 2007 and 2006 4 Condensed Consolidated Statements of Comprehensive Earnings for the Three and Nine Months Ended September 30, 2007 and 2006 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 6 Notes to Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 43 PART II OTHER INFORMATION Item 6. Exhibits 44 SIGNATURES 45 2 CENTURY CASINOS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Amounts in thousands, except for share information September 30, 2007 December 31, 2006 ASSETS Current Assets: Cash and cash equivalents $ 18,184 $ 34,969 Restricted cash 2,297 2,352 Receivables, net 1,120 934 Prepaid expenses 1,465 1,183 Inventories 479 445 Other current assets 473 1,091 Deferred income taxes – foreign 221 193 Total current assets 24,239 41,167 Property and Equipment, net 130,897 124,638 Goodwill 12,997 12,262 Investment in Unconsolidated Subsidiary 10,406 - Casino Licenses and Other Intangible Assets 10,364 9,341 Deferred Income Taxes – domestic 2,307 1,763 – foreign 2,230 2,143 Note Receivable (see Note 2) - 5,170 Other Assets 1,830 1,376 Total $ 195,270 $ 197,860 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Current portion of long-term debt $ 11,022 $ 20,669 Accounts payable and accrued liabilities 8,635 10,625 Accrued payroll 2,447 2,172 Taxes payable 2,555 2,509 Deferred income taxes – domestic 13 16 Total current liabilities 24,672 35,991 Long-Term Debt, less current portion 54,085 56,036 Other Long-Term Accrued Liabilities 1,545 - Minority Interest 5,636 5,406 Commitments and Contingencies Shareholders’ Equity: Preferred stock; $.01 par value; 20,000,000 shares authorized;no shares issued or outstanding - - Common stock; $.01 par value; 50,000,000 shares authorized;23,568,443 and 23,168,443 shares issued, respectively; 23,451,067 and 23,004,067 shares outstanding, respectively 236 232 Additional paid-in capital 70,299 69,779 Accumulated other comprehensive earnings 6,643 2,768 Retained earnings (see Note 7) 32,419 28,020 109,597 100,799 Treasury stock – 117,376 and 164,376 shares at cost, respectively (265 ) (372 ) Total shareholders’ equity 109,332 100,427 Total $ 195,270 $ 197,860 See notes to condensed consolidated financial statements. 3 CENTURY CASINOS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) For the three months ended September 30, For the nine months ended September 30, Amounts in thousands, except for share information 2007 2006 2007 2006 Operating revenue: Casino $ 23,163 $ 16,261 $ 64,541 $ 36,667 Hotel, food and beverage 3,479 1,627 9,325 3,981 Other 550 298 1,489 758 Gross revenues 27,192 18,186 75,355 41,406 Less promotional allowances 2,468 1,208 6,897 3,093 Net operating revenue 24,724 16,978 68,458 38,313 Operating costs and expenses: Casino 9,222 6,705 25,790 14,368 Hotel, food and beverage 2,802 1,616 7,927 3,437 General and administrative 7,166 5,118 19,951 12,667 Impairments and other write-offs, net of recoveries 9 (420 ) 34 (405 ) Depreciation 1,987 1,293 6,310 2,998 Total operating costs and expenses 21,186 14,312 60,012 33,065 Earnings from unconsolidated subsidiary 37 - 91 - Earnings from operations 3,575 2,666 8,537 5,248 Non-operating income (expense): Interest income 85 156 802 595 Interest expense (1,649 ) (1,320 ) (5,280 ) (1,777 ) Other (expense) income, net (146 ) (19 ) 641 300 Non-operating (expense), net (1,710 ) (1,183 ) (3,837 ) (882 ) Earnings before income taxes, minority interest and preferred dividends 1,865 1,483 4,700 4,366 Provision (benefit) for income taxes 27 (67 ) 655 394 Earnings before minority interest and preferred dividends 1,838 1,550 4,045 3,972 Minority interest in subsidiary losses, net 170 301 822 900 Preferred dividends issued by subsidiary (59 ) - (335 ) - Net earnings $ 1,949 $ 1,851 $ 4,532 $ 4,872 Earnings per share: Basic $ 0.08 $ 0.08 $ 0.20 $ 0.21 Diluted $ 0.08 $ 0.08 $ 0.19 $ 0.20 See notes to condensed consolidated financial statements. 4 CENTURY CASINOS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE EARNINGS (Unaudited) For the three months ended September 30, For the nine months ended September 30, Amounts in thousands 2007 2006 2007 2006 Net earnings $ 1,949 $ 1,851 $ 4,532 $ 4,872 Foreign currency translation adjustments 2,712 (1,830 ) 3,875 (2,239 ) Comprehensive earnings $ 4,661 $ 21 $ 8,407 $ 2,633 See notes to condensed consolidated financial statements. 5 CENTURY CASINOS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the nine months ended September 30, Amounts in thousands 2007 2006 Cash Flows from Operating Activities: Net earnings $ 4,532 $ 4,872 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation 6,310 2,998 Imputed interest 124 - Amortization of share-based compensation 458 280 Amortization of deferred financing costs 352 104 Deferred tax expense (505 ) (410 ) Minority interest in subsidiary losses (822 ) (900 ) Earnings from unconsolidated subsidiary (91 ) - Other 78 11 Excess tax benefits from stock-based payment arrangements (62 ) (376 ) Changes in operating assets and liabilities: Receivables (136 ) (392 ) Prepaid expenses and other assets (186 ) (5 ) Accounts payable and accrued liabilities (2,807 ) (820 ) Accrued payroll 167 427 Taxes payable 35 (271 ) Net cash provided by operating activities 7,447 5,518 Cash Flows from Investing Activities: Purchases of property and equipment (7,141 ) (41,943 ) Decrease in restricted cash 218 - Note receivable - (4,751 ) Deferred income – Sale of Gauteng interest - 5,399 Acquisition of remaining interest in Century Resorts Alberta, Inc. - (5,135 ) Cash contribution of $0.7 million towards interest in CenturyCasino Millennium, plus net cash acquired of $0.4 million - (278 ) Cash contribution of $6.7 million towards interest in Newcastle,less net cash acquired of $1.6 million - (5,122 ) Cash contribution of $2.0 million towards interest in G5 Sp. z o.o. (2,016 ) - Proceeds from disposition of assets 17 88 Net cash used in investing activities (8,922 ) (51,742 ) (continued) 6 CENTURY CASINOS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the nine months ended September 30, Amounts in thousands 2007 2006 Cash Flows from Financing Activities: Proceeds from borrowings $ 19,047 $ 64,898 Principal repayments (34,321 ) (24,730 ) Excess tax benefits from stock-based payment arrangements 62 376 Deferred financing charges (40 ) (51 ) Proceeds from exercise of options 106 450 Other - (75 ) Net cash (used in) provided by financing activities (15,146 ) 40,868 Effect of Exchange Rate Changes on Cash (164 ) 202 Decrease in Cash and Cash Equivalents (16,785 ) (5,154 ) Cash and Cash Equivalents at Beginning of Period 34,969 37,167 Cash and Cash Equivalents at End of Period $ 18,184 $ 32,013 Supplemental Disclosure of Cash Flow Information: Amounts in Thousands For the nine months ended September 30, 2007 2006 Interest paid $ 5,607 $ 2,631 Income taxes paid $ 1,437 $ 662 Supplemental Disclosure of Non-cash Financing Activities: The Company had approximately $4.6 million of accrued construction liabilities relating to its projects in Central City, Colorado and Edmonton, Alberta, Canada as of September 30, 2006. The Company offset the total purchases of property and equipment for the nine months ended September 30, 2006 by this amount. On January 12, 2006, Century Resorts International Ltd. (“CRI”) purchased the remaining 43.6% equity interest in Century Resorts Alberta, Inc. (“CRA”). In conjunction with this acquisition, CRI assumed the following assets and liabilities: Amounts in thousands Fair value of minority interest acquired $ 1,818 Goodwill 4,342 Long-term debt (1,025 ) Cash paid $ 5,135 The assets acquired and liabilities assumed are reported in the condensed consolidated balance sheets.CRA is a new entity and pro forma information is not applicable. 7 On April 13, 2006, Century Casinos Europe GmbH (“CCE”) purchased the remaining 50% interest that it did not already own in Century Casino Millennium (“CM”) for approximately $0.7 million. The following table summarizes the fair values of the assets acquired and liabilities assumed at the date of acquisition: Amounts in thousands Cash $ 402 Restricted cash 845 Accounts receivable 153 Property and equipment, net 594 Goodwill (345 ) Other assets, including intercompany debt assumed 196 Accounts payable and accrued liabilities (132 ) Accrued payroll (9 ) Taxes payable (343 ) Long-term debt (681 ) Cash paid $ 680 The purchase price allocation for CM was completed in June 2006.The assets acquired and liabilities assumed are reported in the condensed consolidated balance sheets. Century Casinos Africa completed the purchase of a 60% controlling interest in Century Casino Newcastle (“CNEW”) on April 1, 2006 for approximately $7.4 million (45.5 million Rand).To date, the Company has paid $6.7 million (40.5 million Rand) towards the purchase. The remaining $0.7 million (5.0 million Rand) has been accrued as a current liability on the condensed consolidated balance sheet as of September 30, 2007. The following table summarizes the fair values of the assets acquired and liabilities assumed at the date of acquisition: Amounts in thousands Cash $ 1,530 Accounts receivable 35 Prepaid expenses 91 Inventory 74 Property and equipment, net 3,009 Casino licenses 8,911 Deferred income taxes – foreign 1,314 Accounts payable and accrued liabilities (801 ) Accrued payroll (183 ) Taxes payable (446 ) Long-term debt (1,965 ) Amount credited to minority partner (4,917 ) Cash paid $ 6,652 The assets acquired and liabilities assumed are reported in the condensed consolidated balance sheets. On March 12, 2007, CCE purchased G5 Sp. z o.o, a Polish entity that owns a 33.3% interest in Casinos Poland Ltd (“CPL”). The following table summarizes the estimated fair values of the assets acquired and liabilities assumed at the date of acquisition: Amounts in thousands Investment in Casinos Poland Ltd. $ 9,029 Accounts payable and accrued liabilities (362 ) Long-term debt, including intercompany debt assumed (6,651 ) Cash paid $ 2,016 The assets acquired and liabilities assumed, other than intercompany debt, are reported in the condensed consolidated balance sheet as of September 30, 2007. See notes to condensed consolidated financial statements. 8 CENTURY CASINOS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Century Casinos, Inc. (“CCI” or the “Company”) is an international casino entertainment company. The Company owns and/or manages casino operations in North America, South Africa, the Czech Republic and international waters through various entities that are wholly owned or in which we have a majority ownership position. In addition, the Company holds a 33.3% ownership interest in CPL, the owner and operator of seven casinos and one slot arcade in Poland. The Company continues to pursue other international projects in various stages of development. The accompanying condensed consolidated financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) for interim financial reporting and the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.The accompanying condensed consolidated financial statements include the accounts of CCI and its majority-owned subsidiaries.All intercompany transactions and balances have been eliminated.The financial statements of all foreign subsidiaries consolidated herein have been converted to US GAAP for financial statement presentation purposes.Certain information and footnote disclosures normally included in financial statements prepared in accordance with US GAAP have been condensed or omitted.Certain reclassifications have been made to the 2006 financial information in order to conform to the 2007 presentation. In the opinion of management, all adjustments considered necessary for fair presentation of financial position, results of operations and cash flows have been included. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31,2006.The results of operations for the nine months ended September 30, 2007 are not necessarily indicative of the operating results for the full year. ***** Presentation of Foreign Currency Amounts - Historical transactions that are denominated in a foreign currency are translated and presented at the United States exchange rate in effect on the date of the transaction.Commitments that are denominated in a foreign currency and all balance sheet accounts other than shareholders’ equity are translated and presented based on the exchange rate at the end of the reported periods.Current period transactions affecting the profit and loss of operations conducted in foreign currencies are valued at the average exchange rate for the period in which they are incurred.The exchange rates to the U.S. Dollar used to translate balances at the end of the reported periods are as follows: September 30, 2007 December 31, 2006 September 30, 2006 Canadian Dollars (CAD) 0.9963 1.1653 1.1153 Czech Koruna (CZK) 19.3420 20.8500 22.3910 Euros (€) 0.7033 0.7578 0.7882 Polish Zloty (PLN) 2.6519 2.9016 3.1311 South African Rand (ZAR) 6.8853 7.0496 7.7451 Source: Pacific Exchange Rate Service 9 2.ACQUISITIONS Century Casino Newcastle: On April 1, 2006, the Company acquired a 60.0% ownership in CNEW for approximately $7.4 million (ZAR 45.5 million). To date, the Company has paid $6.7 million (ZAR 40.5 million) towards the purchase. The remaining $0.7 million (ZAR 5.0 million) is payable subject to the finalization of a South African Revenue Service tax audit pertaining to periods prior to the Company’s acquisition of its 60.0% interest and is classified as a current liability on the September 30, 2007 and December 31, 2006 condensed consolidated balance sheets. Pro forma results of operations have not been presented as they would not have been materially different from previously reported amounts. An additional $0.4 million (ZAR 2.5 million) will be payable to the minority shareholders if casino revenue during the first 12 months of operations at the new casino exceeds $13.8 million (ZAR 95.0 million). As of September 30, 2007, the Company does not deem it probable that casino revenue will exceed the amount required to trigger the payment. The final purchase price allocation resulted in the recognition of $8.9 million (ZAR 54.3 million) of indefinite lived intangible assets. Intangible assets acquired represent casino licenses. G5 Sp. z o.o.: On March 12, 2007, the Company completed the acquisition of G5 Sp. z o.o. (“G5”) for approximately $2.8 million (€2.2 million). On March 12, 2007 the Company paid $2.0 million (€1.6 million). On October 23, 2007, the Company paid the remaining $0.8 million (€0.6 million). In connection with the purchase, the Company loaned G5 approximately $6.2 million (PLN 18.0 million) to repay existing loans between G5 and its creditors. The loan is secured by the outstanding shares of G5. Interest payments, calculated at the 1-month LIBOR rate plus 2% per annum, are payable annually. The loan matures on June 21, 2011. The loan and related interest are eliminated in consolidation subsequent to the acquisition. G5 owns 33.3% of all shares issued by CPL. CPL owns and operates seven full casinos and one slot casino in Poland (See Note 3). 3. EQUITY INVESTMENT IN UNCONSOLIDATED SUBSIDIARY The Company has a 33.3% ownership interest in CPL, and we account for this investment under the equity method. The Company records its share of CPL’s earnings on a one-month lag. Following is the summarized unaudited financial information of CPL as of August 31, 2007: Amounts in thousands As of August 31, 2007 Balance Sheet: Current assets $ 3,165 Noncurrent assets $ 20,655 Current liabilities $ 15,682 Noncurrent liabilities $ 3,604 For the three months ended August 31, 2007 March 12, 2007 through August 31, 2007 Operating Results: Net operating revenue $ 11,330 $ 25,462 Net earnings $ 110 $ 274 The Company’s maximum exposure to losses at September 30, 2007 is $10.4 million, the value of its equity investment in CPL. 10 4.SHAREHOLDERS’ EQUITY Subsidiary Preference Shares -In connection with the granting of a gaming license to Century Casinos Caledon (Pty) Ltd. (“CCAL”) by the Western Cape Gambling and Racing Board in April 2000, CCAL issued a total of 200 preference shares, 100 shares each to two minority shareholders, each of whom has one seat on the board of directors of CCAL, neither of whom is an officer, director or affiliate of CCI. In January 2006, 200 preference shares of a new class (“Class A shares”) were authorized for issuance. The Class A shares are neither cumulative nor redeemable. Each Class A share entitles the holder to dividends of 0.009% of the annual gross gambling revenue of the Caledon Hotel, Spa and Casino after the deduction of gaming taxes and value added tax. Furthermore, if the casino business is sold or otherwise dissolved, for each Class A share held, the shareholder would be entitled to 0.009% of any surplus directly attributable to the casino business, net of all liabilities attributable to the casino business. In March 2007, the second of the two preference shareholders accepted the offer to transfer all 100 of its original preference shares for 100 Class A shares and was paid ZAR 5,000 per share as an incentive to exchange their original preference shares for Class A shares. CCAL paid $0.3 million (ZAR 2.4 million) of preference dividends for the nine months ended September 30, 2007, which includes a one time dividend payment of $0.2 million (ZAR 1.2 million) to the preference shareholder that exchanged its shares. 5.STOCK-BASED COMPENSATION The Company applies the provisions of Statement of Financial Accounting Standard No. 123R, “Share-Based Payment”, to account for stock-based awards. In accordance with this standard, stock-based employee compensation cost is recognized using the fair-value based method for all awards granted on or after the date of adoption. The Company’s equity incentive plan (the “2005 Plan”) provides for the grant of awards to eligible individuals in the form of stock, restricted stock, stock options, performance units or other stock-based awards, all as defined in the 2005 Plan. The fair value of each option grant is estimated on the date of the grant using the Black-Scholes option pricing model. Compensation cost related to restricted shares is recorded based on the market price of the Company’s common stock on the grant date. Stock Options On July 3, 2007, the Company granted an aggregate of 60,000 stock options with an exercise price of $9.00 per share to employees of the Company. The weighted-average fair value of options granted was $4.87, estimated on the date of grant using the Black-Scholes option pricing model with the following assumptions: Weighted-average risk-free interest rate 4.99% Weighted-average expected life 6.25 yrs Weighted-average expected volatility 47.5% Weighted-average expected dividends $ 0 11 Transactions regarding the Company’s stock based compensation plans are as follows: Weighted- Average Exercise Shares Price Employee Stock Options: Outstanding at January 1, 2007 1,368,710 $2.98 Granted 60,000 9.00 Exercised (25,000) 1.63 Forfeited (35,000) 6.32 Outstanding at September 30, 2007 1,368,710 $ 3.19 Options exercisable at September 30, 2007 789,226 $2.92 Intrinsic Value of Options (in millions): Outstanding $4.0 Exercisable $2.5 The aggregate intrinsic value represents the difference between the Company’s closing stock price of $6.10 as of September 28, 2007 and the exercise price multiplied by the number of options outstanding (or exercisable) as of that date. The weighted-average contractual life for all options outstanding at September 30, 2007 is 6.0 years. In addition, on July 3, 2007, the Company granted an aggregate of 25,000 stock options with an exercise price of $9.00 per share to independent directors of the Company. As of September 30, 2007, there were 67,000 options outstanding to independent directors of the Company with a weighted average exercise price of $5.40.On October 19, 2007, the Company issued 6,000 shares of its common stock to an independent director of the Company, at an exercise price of $3.26 per share, for stock options exercised in cash. The Company recorded less than $0.1 million, net of taxes, for stock-based compensation expense for both the three months ended September 30, 2007 and the three months ended September 30, 2006. The Company recorded less than $0.1 million, net of taxes, and $0.2 million, net of taxes, for stock-based compensation expense for the nine months ended September 30, 2007 and 2006, respectively. There was no capitalized stock-based compensation expense. At September 30, 2007, there is $0.3 million of total unrecognized compensation expense related to unvested stock options remaining to be recognized. Of this amount, less than $0.1 million will be recognized over the remainder of 2007 and $0.3 million will be recognized in subsequent years through 2011. On October 16, 2007, the Company issued 200,000 shares of its common stock to employees of the Company, at an exercise price of $2.93 per share, for stock options exercised in cash. 12 Restricted Stock On July 3, 2007, the Company issued 200,000 shares of restricted common stock with a fair value of $9.00 per share to each of its Co Chief Executive Officers. The restricted stock vests ratably over a four-year period. Compensation expense related to restricted stock awards totaled $0.4 million for the three months ended September 30, 2007. At September 30, 2007, there is $3.2 million of total unrecognized compensation expense related to unvested restricted stock remaining to be recognized. Of this amount, $0.3 million will be recognized over the remainder of 2007 and $2.9 million will be recognized in subsequent years through 2011. 6.PROMOTIONAL ALLOWANCES Hotel accommodations and food and beverage furnished without charge to customers is included in gross revenue at a value which approximates retail and is then deducted as complimentary services to arrive at net revenue. We issue free play or coupons for the purpose of generating future revenue. Coupons are issued the month prior to when they can be redeemed and are valid for defined periods of time ranging up to 7 days. The net win from the coupons is expected to exceed the value of the coupons issued. The cost of the coupons redeemed is applied against the revenue generated on the day of the redemption. Members of our casinos’ player clubs earn points based on their volume of play (typically as a percentage of coin-in) at certain of our casinos. Players can accumulate points over time that they may redeem at their discretion under the terms of the program. Points can be redeemed for cash and/or various amenities at the casino, such as meals, hotel stays and gift shop items. The cost of the points is offset against the revenue in the period that the revenue generated the points. The value of unused or unredeemed points is included in accounts payable and accrued liabilities on our consolidated balance sheet. The expiration of unused points results in a reduction of the liability. Promotional allowances presented in the condensed consolidated statements of earnings for the three- and nine-month periods ended September 30, 2007 and 2006 include the following: For the three months ended September 30, For the nine months ended September 30, Amounts in thousands 2007 2006 2007 2006 Food & Beverage and Hotel $ 894 $ 558 $ 2,355 $ 1,129 Free Plays or Coupons 755 348 2,366 1,006 Player Points 819 302 2,176 958 Total Promotional Allowances $ 2,468 $ 1,208 $ 6,897 $ 3,093 7.INCOME TAXES The Company adopted the provisions of Financial Accounting Standards Board Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”), on January 1, 2007. FIN 48 seeks to reduce the diversity in practice associated with certain aspects of the recognition and measurement related to accounting for income taxes. The Company has analyzed filing positions in all of the federal, state and foreign jurisdictions where it is required to file income tax returns, as well as all open tax years in these jurisdictions.The Company has identified its U.S. federal tax return, its state tax return in Colorado and its foreign tax returns in Canada and South Africa as “major” tax jurisdictions, as defined. The periods subject to examination for the Company’s federal tax returns are the 2005 and 2006 tax years. The periods subject to examination for the Company’s state tax returns in Colorado are years 2003 through 2006. The periods subject to examination for the 13 Company’s statutory income tax returns in Canada are the 2005 and 2006 tax years. The periods subject to examination for the Company’s statutory income tax returns in South Africa are years 1999 through 2006. As a result of the implementation of FIN 48, we recognized a $0.1 million liability for unrecognized tax liabilities related to tax positions taken in prior periods, which is recorded as a component of other long-term accrued liabilities. This increase was accounted for as an adjustment to the opening balance of retained earnings on January 1, 2007. We may from time to time be assessed interest or penalties by major tax jurisdictions, although any such assessments historically have been minimal and immaterial to our financial results. The Company’s policy for recording interest and penalties associated with audits is to record such items as a component of earnings before income taxes. Penalties are recorded in general and administrative expenses and interest paid or received is recorded in interest expense or interest income, respectively, in the condensed consolidated statement of earnings. The income tax provisions are based on estimated full-year earnings for financial reporting purposes adjusted for permanent differences. The provision for income tax expense consists of the following: For the three months ended September 30, For the nine months ended September 30, Amounts in thousands 2007 2006 2007 2006 Provision for federal income taxes $ (322 ) $ (438 ) $ (473 ) $ (649 ) Provision for state income taxes (8 ) (71 ) (28 ) (101 ) Provision for foreign income taxes 357 442 1,156 1,144 Total provision for income taxes $ 27 $ (67 ) $ 655 $ 394 Reconciliation of federal income tax statutory rate to the Company’s effective tax rate is as follows: For the three months ended September 30, For the nine months ended September 30, 2007 2006 2007 2006 Federal income tax statutory rate 34.0% 34.0% 34.0% 34.0% Foreign income taxes (41.9%) (60.5%) (45.5%) (52.7%) State income tax (net of federal benefit) 0.0% (0.1%) 1.3% 0.9% Losses assigned to minority partner 4.1% 10.2% 8.3% 9.8% Permanent and other items 5.2% 11.9% 15.8% 17.0% Total provision for income taxes 1.4% (4.5%) 13.9% 9.0% The provisions for federal and state income taxes for the three months ended September 30, 2007 include a cumulative $0.1 million credit to true-up the prior year’s estimated tax provision. The Company consolidates the results of CC Tollgate LLC (“CTL”) in which it holds a 65% majority interest.No provision for income tax on the losses allocated to the minority partner are included in the condensed consolidated statements of earnings for the three and nine months ended September 30, 2007 and 2006. 14 8.EARNINGS PER SHARE Basic and diluted earnings per share for the three and nine months ended September 30, 2007 and 2006 were computed as follows: Amounts in thousands, except for share information For the three months ended September 30, For the nine months ended September 30, 2007 2006 2007 2006 Basic Earnings Per Share: Net earnings $ 1,949 $ 1,851 $ 4,532 $ 4,872 Weighted average common shares 23,051,067 22,980,567 23,043,351 22,705,842 Basic earnings per share $ 0.08 $ 0.08 $ 0.20 $ 0.21 Diluted Earnings Per Share: Net earnings $ 1,949 $ 1,851 $ 4,532 $ 4,872 Weighted average common shares 23,051,067 22,980,567 23,043,351 22,705,842 Effect of dilutive securities using the treasury stock method: Stock options and warrants 782,431 967,290 861,510 1,200,070 Dilutive potential common shares 23,833,498 23,947,857 23,904,861 23,905,912 Diluted earnings per share $ 0.08 $ 0.08 $ 0.19 $ 0.20 The following stock options, warrants and unvested restricted stock are anti-dilutive and have not been included in the weighted average diluted shares outstanding calculation: For the three months ended September 30, For the nine months ended September 30, 2007 2006 2007 2006 Stock options and warrants 85,000 - 85,000 25,000 Unvested restricted stock 400,000 - 400,000 - 9.SEGMENT INFORMATION We are managed in seven segments, based primarily on our casino properties. Each casino property derives its revenues primarily from casino operations, room rentals and/or food and beverage sales. Long-Lived Assets* Total Assets Amounts in thousands September 30, 2007 December 31, 2006 September 30, 2007 December 31, 2006 Cripple Creek (Colorado, USA) $ 29,369 $ 29,324 $ 31,904 $ 31,465 Central City (Colorado, USA) 42,679 43,952 47,971 48,661 Edmonton (Alberta, Canada) 37,400 31,927 44,965 39,305 Caledon (South Africa) 18,655 17,188 21,268 19,134 Newcastle (South Africa) 23,244 21,499 26,451 24,535 Other operating: Casino Millennium (Czech Republic) 563 496 2,306 2,166 Cruise Ships (International) 881 1,032 1,649 1,839 Corporate 1,467 823 18,756 30,755 Total $ 154,258 $ 146,241 $ 195,270 $ 197,860 * Long-lived assets consist of property and equipment, goodwill, casino licenses and other long-lived intangible assets. 15 Net Operating Revenue Amounts in thousands For the three months ended September 30, For the nine months ended September 30, 2007 2006 2007 2006 Cripple Creek (Colorado, USA) $ 5,011 $ 4,730 $ 13,510 $ 12,534 Central City (Colorado, USA) 5,954 4,688 15,529 4,688 Edmonton (Alberta, Canada) 4,930 1 13,562 3 Caledon (South Africa) 4,526 4,350 13,324 13,783 Newcastle (South Africa) 2,885 1,891 8,595 3,941 Other operating: Casino Millennium (Czech Republic) 719 561 1,862 956 Cruise Ships (International) 656 757 2,026 2,396 Corporate 43 - 50 12 Total $ 24,724 $ 16,978 $ 68,458 $ 38,313 Net Earnings Amounts in thousands For the three months ended September 30, For the nine months ended September 30, 2007 2006 2007 2006 Cripple Creek (Colorado, USA) $ 908 $ 966 $ 2,255 $ 2,135 Central City (Colorado, USA) 312 (405) 307 (655) Edmonton (Alberta, Canada) 534 (199) 1,138 (263) Caledon (South Africa) 1,046 990 2,555 2,872 Newcastle (South Africa) 321 297 858 567 Other operating: Casino Millennium (Czech Republic) 119 22 166 (9) Cruise Ships (International) (44) 152 (60) 439 Corporate (1,247) 28 (2,687) (214) Total $ 1,949 $ 1,851 $ 4,532 $ 4,872 10.COMMITMENTS, CONTINGENCIES AND OTHER MATTERS Hermanus Road Construction– On March 27, 2007, CCAL and the Provincial Government of the Western Cape entered into an agreement whereby CCAL committed $1.2 million (ZAR 8.0 million) towards the construction of a highway between Caledon and Hermanus, South Africa. CCAL will be billed by the Provincial Government in increments of 16% of the value of work completed by the contractor. Construction of the road is expected to begin by April 1, 2008 and be completed by April 1, 2009. CCAL will not be responsible for any amounts in excess of $1.2 million (ZAR 8.0 million) nor for any construction costs subsequent to April 1, 2009. Any excess costs will be borne by the Provincial Government. The Company has recorded $1.2 million (ZAR 8.0 million) as a component of other long-term accrued liabilities and casino licenses and other intangible assets on the September 30, 2007 condensed consolidated balance sheet. 11.TRANSACTIONS WITH RELATED PARTIES During the third quarter of 2007, we entered into an agreement with a company partially owned by the Chairman of the Board (a shareholder) of CNEW whereby the Company agreed to sell a parcel of land for approximately $0.2 million (ZAR 1.3 million). Per terms of the agreement, the purchaser proposes to develop a shopping mall attached to our casino in Newcastle, South Africa. The closing of the deal is subject to the purchasing party satisfying certain conditions, which we do not control. 16 Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements, Business Environment and Risk Factors This quarterly report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.In addition, Century Casinos, Inc. (the “Company”) may make other written and oral communications from time to time that contain such statements.Forward-looking statements include statements as to industry trends and future expectations of the Company and other matters that do not relate strictly to historical facts and are based on certain assumptions by management.These statements are often identified by the use of words such as “may,” “will,” “expect,” “believe,” “anticipate,” “intend,” “could,” “estimate,” or “continue,” and similar expressions or variations.These statements are based on the beliefs and assumptions of the management of the Company based on information currently available to management.Such forward-looking statements are subject to risks, uncertainties and other factors that could cause actual results to differ materially from future results expressed or implied by such forward-looking statements.Important factors that could cause actual results to differ materially from the forward-looking statements include, among others, the risks described in the section entitled “Risk Factors” under Item 1A in our Annual Report on Form 10-K filed on March 16, 2007. We caution the reader to carefully consider such factors.Furthermore, such forward-looking statements speak only as of the date on which such statements are made.We undertake no obligation to update any forward-looking statements to reflect events or circumstances after the date of such statements. This report includes amounts translated into U.S. dollars from certain foreign currencies. For a description of the currency conversion methodology and exchange rates used for certain transactions, see Note 1 to the condensed consolidated financial statements included elsewhere in this report. References in this item to “we,” “our,” or “us” are to the Company and its subsidiaries on a consolidated basis unless the context otherwise requires. OVERVIEW Our executive officers review operating results, assess performance and make decisions related to the allocation of resources on a property-by-property basis. We, therefore, believe that each property is an operating segment. In order to provide more detail than would be possible on a consolidated basis, our properties have been grouped as follows to facilitate discussion of our operating results: Cripple Creek, Colorado includes the operating results of WMCK Venture Corp. (“WMCK”) and subsidiaries, which own Womacks Casino and Hotel (“Womacks”) in Cripple Creek, Colorado. Edmonton, Canada includes the operating results of Century Resorts Alberta, Inc. (and its sister company 1214741 Alberta Ltd.), which owns and operates the Century Casino & Hotel in Edmonton, Alberta, Canada. Caledon, South Africa includes the operating results of Century Casinos Caledon (Pty) Ltd. (“CCAL”), which operates the Caledon Hotel, Spa and Casino, and its related food service operation. Newcastle, South Africa includes the operating results of Century Casino Newcastle (Pty) Ltd. (“CNEW”), which owns and operates Century Casino Newcastle in Newcastle, South Africa and its related food service operation. Central City, Colorado includes the operating results of Century Casinos Tollgate, Inc., which owns a majority interest in and operates a casino and hotel in Central City, Colorado. 17 All Other Operating Segments includes the operating results of the shipboard operations for which the Company has casino concession agreements and, subsequent to April 13, 2006, the operating results of Century Casino Millennium (“CM”) located in Prague, Czech Republic. Corporate operations include, among other items, the expenses associated with being a public company, including Sarbanes-Oxley Act compliance, the results of our equity investment in Casinos Poland and general corporate overhead expenses. CONSOLIDATED RESULTS OF OPERATIONS We reported net operating revenue of $24.7 million and $17.0 million for the three months ended September 30, 2007 and 2006, respectively, and $68.5 million and $38.3 million for the nine months ended September 30, 2007 and 2006, respectively.Casino revenue was $23.2 million and $16.3 million for the three months ended September 30, 2007 and 2006, respectively, and was $64.5 million and $36.7 million for the nine months ended September 30, 2007 and 2006, respectively. Casino expense was $9.2 million and $6.7 million for the three months ended September 30, 2007 and 2006, respectively, and $25.8 million and $14.4 million for the nine months ended September 30, 2007 and 2006, respectively.General and administrative expense was $7.2 million and $5.1 million for the three months ended September 30, 2007 and 2006, respectively. General and administrative expense was $20.0 million and $12.7 million for the nine months ended September 30, 2007 and 2006, respectively.Depreciation expense was $2.0 million and $1.3 million for the three months ended September 30, 2007 and 2006, respectively, and $6.3 million and $3.0 million for the nine months ended September 30, 2007 and 2006, respectively. Total earnings from operations were $3.6 million and $2.7 million for the three months ended September 30, 2007 and 2006, respectively, and $8.5 million and $5.2 million for the nine months ended September 30, 2007 and 2006, respectively. We recorded income tax expense of less than $0.1 million and an income tax benefit of less than $0.1 million for the three months ended September 30, 2007 and 2006, respectively. Income tax expense was $0.7 million and $0.4 million for the nine months ended September 30, 2007 and 2006, respectively. Our net earnings were $1.9 million, or $0.08 per basic share, and $1.9 million, or $0.08 per basic share, for the three months ended September 30, 2007 and 2006, respectively. Net earnings were $4.5 million, or $0.20 per basic share, and $4.9 million, or $0.21 per basic share, for the nine months ended September 30, 2007 and 2006, respectively. The most significant impacts on reported earnings for the three months ended September 30,2007 were: · Our new casinos in Central City, Colorado, Newcastle, South Africa and Edmonton, Canada contributed $7.2 million towards the total increase of $7.7 million in net operating revenue and contributed $4.9 million towards the total increase of $6.9 million in net operating expenses; · Corporate expenses increased $1.2 million for the three months ended September 30, 2007 compared to the three months ended September 30, 2006, primarily due to a $0.5 million increase in payroll resulting from additional staffing and the amortization of costs associated with restricted stock and stock options issued in July 2007 and $0.1 million in increased legal, accounting and other professional fees expenses. In addition, for the three months ended September 30, 2006, the Company recovered approximately $0.4 million of previously written off loans in conjunction with the sale of our interest in a casino project located in Gauteng, South Africa; and · Net interest charges increased $0.4 million primarily due to the interest charges on bank debt that funded the construction of the three new casinos. 18 The most significant impacts on reported earnings for the nine months ended September 30,2007 were: · Our new casinos in Central City, Colorado, Newcastle, South Africa and Edmonton, Canada contributed $29.1 million towards the total increase of $30.1 million in net operating revenue and contributed $22.9 million towards the total increase of $26.9 million in net operating expenses; · Corporate expenses increased $2.5 million for the nine months ended September 30, 2007 as compared to the nine months ended September 30, 2006 primarily because of $0.5 million in increased travel and communication expenses, $0.7 million in increased professional fees which includes an arbitration with one of our cruise ship based casinos, and $0.6 million in increased payroll due to an increase in the number of corporate employees to support the Company’s growth and the amortization of costs associated with restricted stock and stock options issued in July 2007. In addition, for the nine months ended September 30, 2006, the Company recovered approximately $0.4 million of previously written off loans in conjunction with the sale of our interest in a casino project located in Gauteng, South Africa; and · Net interest charges increased $3.3 million primarily due to the interest charges on bank debt that funded the construction of the three new casinos. A discussion by segment follows below. 19 CRIPPLE CREEK, COLORADO The operating results of the Cripple Creek, Colorado segment, includes the operations of Womacks. Intercompany transactions, including fees to its parent, interest and their related tax effects have been eliminated within the segment’s results. Operational results for the three and nine months ended September 30, 2007 and 2006 are as follows: For the three months ended September 30, For the nine months ended September 30, Amounts in thousands 2007 2006 2007 2006 Operating Revenue Casino $ 5,392 $ 5,126 $ 14,742 $ 13,768 Hotel, food and beverage 444 400 1,104 1,043 Other (net of promotional allowances) (825 ) (796 ) (2,336 ) (2,277 ) Net operating revenue 5,011 4,730 13,510 12,534 Operating Costs and Expenses Casino 1,716 1,218 4,644 3,590 Hotel, food and beverage 450 424 1,211 1,076 General and administrative 1,013 1,021 2,851 2,921 Depreciation 399 399 1,183 1,211 Total operating costs and expenses 3,578 3,062 9,889 8,798 Earnings from operations 1,433 1,668 3,621 3,736 Interest income 3 6 8 12 Interest (expense) 28 (103 ) 10 (306 ) Other (expense), net - - (1 ) - Earnings before income taxes 1,464 1,571 3,638 3,442 Income tax expense 556 605 1,383 1,307 Net Earnings $ 908 $ 966 $ 2,255 $ 2,135 Casino Market Data For the three months ended September 30, For the nine months ended September 30, 2007 2006 2007 2006 Market share of the Cripple Creek gaming revenue* 12.5 % 12.0 % 12.3 % 11.6 % Average number of slot machines 586 585 590 584 Market share of Cripple Creek gaming devices* 12.7 % 12.4 % 12.7 % 12.3 % Average slot machine win per day $ 101 $ 94 $ 90 $ 85 Cripple Creek average slot machine win per day* $ 103 $ 96 $ 92 $ 89 *Source: Colorado Division of Gaming 20 The Womacks casino is one of the larger gaming facilities in Cripple Creek.Management continues to focus on the marketing of Womacks through the player’s club. Womacks has continued the effort to improve the customer experience by converting 450 slot machines, which represent more than 77% of the total machines on the floor, to Ticket in/Ticket Out (“TITO”) devices at September 30, 2007, compared to 63% at September 30, 2006. Management uses points and coupons to attract customers with the expectation of increasing gaming revenue, while monitoring and adjusting the programs as necessary.Based on management’s ongoing evaluation of the comp policies at the casino, the cost of points and coupons is in line with management’s expectations and prior year results. There were a number of changes made in key management positions at Womacks during the third quarter of 2006, which have contributed to improved results at the property. In 2008, a casino that is larger than Womacks is expected to open in Cripple Creek. Management believes this casino will have approximately 700 slot machines and 14 table games and will introduce further competition to our casino. The casino is currently undergoing a $2.0 million renovation project. The Company expects to be able to capitalize a majority of this cost. During the second quarter of 2007, the Colorado legislature approved a bill banning smoking at Colorado casinos starting January 1, 2008. This could result in fewer customers who smoke or more customers who do not smoke visiting Womacks, which would affect our results. Three months ended September 30, 2007 compared to 2006 Casino revenue for the three months ended September 30, 2007 was 5.2% higher than during the same period last year, and net operating revenue increased 5.9% as a result of increased marketing efforts which contributed to a 7.4% increase in average slot machine win per day. Womacks’ market share of gaming devices increased 2.4% in the three months ended September 30, 2007 over the same period last year. For the entire Cripple Creek market, gaming revenue increased during the three months ended September 30, 2007, closing 2.6% higher than the same period last year. Casino expense increased by 40.9%, or $0.5 million, for the three months ended September 30, 2007 as compared to the three months ended September 30, 2006, primarily the result of $0.2 million in increased marketing expenditures related to a special promotion in the third quarter of 2007 and a $0.2 million increase in gaming taxes and royalties resulting from the increase in casino revenue for the period. General and administrative expense remained flat period over period. Interest expense decreased $0.1 million as the average debt balance for the casino was less than $0.1 million.The casino has repaid a majority of its outstanding debt on the Womacks credit facility, which reduced the casino’s average debt balance for the period. The majority of the amount outstanding under the casino’s revolving credit facility relates to funding provided to the Corporate segment. Whenever the advances to the Corporate segment exceed the outstanding borrowings, the Cripple Creek segment reports negative interest expense. Cripple Creek’s effective tax rate has remained stable at approximately 38.0% for the three months ended September 30, 2007 as compared to 38.5% for the three months ended September 30, 2006. 21 Nine months ended September 30, 2007 compared to 2006 Management believes that January 2007 revenues in Cripple Creek were negatively impacted by a series of winter storms that occurred during the month.Strong revenue growth since that time has offset the January results. Casino revenue for the nine months ended September 30, 2007 was 7.1% higher than during the same period last year and net operating revenue increased 7.8%, the result of successful marketing efforts which contributed to a 5.9% increase in average win per day. Womacks’ market share of gaming devices increased 3.3% in the nine months ended September 30, 2007 over the same period in 2006. For the entire Cripple Creek market, gaming revenue increased less than 1% for the nine months ended September 30, 2007 as compared to the nine months ended September 30, 2006. Casino expense increased by 29.4%, or $1.1 million, for the nine months ended September 30, 2007 as compared to the nine months ended September 30, 2006, primarily the result of $0.3 million in increased marketing expenditures related to a special promotion in the third quarter of 2007, a $0.5 million increase in gaming taxes and royalties resulting from the increase in casino revenue for the period and a $0.2 million increase in payroll. General and administrative expense remained flat period over period. Interest expense decreased $0.3 million for the nine months ended September 30, 2007. The casino has repaid a majority of its outstanding debt on the Womacks credit facility, which reduced the casino’s average debt balance for the period. The majority of the amount outstanding under the facility relates to funding provided to the Corporate segment. Whenever the advances to the Corporate segment exceed the outstanding borrowings, Cripple Creek segment reports negative interest expense. Cripple Creek’s effective tax rate has remained stable at approximately 38.0% for each of the nine months ended September 30, 2007 and 2006. 22 CENTRAL CITY, COLORADO We opened a casino and hotel in Central City, Colorado on July 11, 2006.Prior to July 11, 2006, operating expenses for this segment consisted primarily of pre-opening and non-capitalizable construction expenditures. Intercompany transactions, including fees to its parent, interest and their related tax effects have been eliminated within the segment’s results. The operating results of the Central City, Colorado segment for the three and nine months ended September 30, 2007 and 2006 are as follows: For the three months ended September 30, For the nine months ended September 30, Amounts in thousands 2007 2006 2007 2006 Operating Revenue Casino $ 6,312 $ 4,475 $ 16,898 $ 4,475 Hotel, food and beverage 732 432 1,903 432 Other (net of promotional allowances) (1,090 ) (219 ) (3,272 ) (219 ) Net operating revenue 5,954 4,688 15,529 4,688 Operating Costs and Expenses Casino 2,441 2,425 6,530 2,468 Hotel, food and beverage 597 661 1,709 661 General and administrative 1,147 968 3,387 1,663 Depreciation 762 451 2,173 451 Total operating costs and expenses 4,947 4,505 13,799 5,243 Earnings (loss) from operations 1,007 183 1,730 (555 ) Interest income 6 - 6 - Interest (expense) (734 ) (1,281 ) (2,389 ) (1,766 ) Other (expense), net - - (1 ) - Earnings (loss) before income taxes and minority interest 279 (1,098 ) (654 ) (2,321 ) Income tax expense (benefit) 191 (247 ) 188 (401 ) Earnings (loss) before minority interest 88 (851 ) (842 ) (1,920 ) Minority Interest (224 ) (446 ) (1,149 ) (1,265 ) Net earnings (loss) $ 312 $ (405 ) $ 307 $ (655 ) Casino Market Data For the three months ended September 30, For the nine months ended September 30, 2007 2006 2007 2006 Market share of the Central City gaming revenue* 28.5 % 21.1 % 27.5 % N/A Average number of slot machines 580 488 572 N/A Market share of Central City gaming devices* 26.6 % 22.3 % 26.2 % N/A Average slot machine win per day $ 115 $ 109 $ 105 N/A Central City average slot machine win per day* $ 107 $ 115 $ 100 N/A *Source: Colorado Division of Gaming 23 Revenue at our Century Casino in Central City has not yet met our expectations. However, gaming revenue has grown consistently since opening, with our highest monthly revenue occurring in September 2007. The property is currently operating with 572 slot machines.We are currently reviewing various strategies to increase revenue, which includes the potential addition of more slot machines in the future.Management has focused on the development of player club memberships, with results being better than expected. We now have approximately 71,000 players in our player club database.Management’s marketing strategy continues to focus on direct marketing to the players in our database. After some initially higher than expected costs, casino costs are now in line with management’s expectations based on current casino revenue. During the second quarter of 2007, the Colorado legislature approved a bill banning smoking at Colorado casinos starting January 1, 2008. This could result in fewer customers who smoke or more customers who do not smoke visiting our casino in Central City, which would affect our results. Three months ended September 30, 2007 compared to September 30, 2006 Casino revenue for the three months ended September 30, 2007 was 41.1% higher than during the same period last year, and net operating revenue increased 27.0% as a result of increased marketing efforts which contributed to a 5.5% increase in average slot machine win per day. The Century Casino’s market share of gaming devices increased 19.3%. For the entire Central City market, gaming revenue increased during the three months ended September 30, 2007, closing 1.6% higher than the same period last year. Casino expense remained flat period over period. Increases in gaming taxes and other variable expenses were offset by decreases in marketing charges. Our marketing charges for the three months ended September 30, 2006 were higher than usual due to the opening of the casino in July 2006. General and administrative expense increased 18.5%, or $0.2 million, for the three months ended September 30, 2007 primarily due to increased property taxes and professional fees. For the three months ended September 30, 2007, the $0.5 million decrease in interest expense relates to interest that we are incurring based on an average debt balance of approximately $22.5 million. In an effort to reduce third party interest charges, we repaid $12.5 million of debt in March 2007, utilizing cash on hand from other Company resources. The calculation of minority interest is determined prior to the elimination of intercompany management fees and interest. Because CC Tollgate LLC, the operating company of this segment, is a limited liability company, income taxes are provided for on income that will be allocated to us using an effective tax rate of 38%. Pre-tax income is reduced by the minority interest in determining the income subject to tax. 24 Nine months ended September 30, 2007 compared to 2006 Casino revenue and casino expense for the nine months ended September 30, 2007 represent a full nine months of operation. The casino opened in July 2006. Therefore, casino revenue and casino expense for the nine months ended September 30, 2006 is based upon approximately 2.5 months of operation. General and administrative expense increased $1.7 million for the nine months ended September 30, 2007 as compared to the nine months ended September 30, 2006 primarily due to a $0.8 million increase in property tax assessments, a $0.5 million increase in payroll and a $0.4 million increase in utilities and maintenance fees. The casino opened in July 2006. Prior to this time, a significant portion of general and administrative expenses reflect the cumulative pre-opening costs associated with the project. For the nine months ended September 30, 2007, the $0.6 million increase in interest expense relates to interest that we are incurring based on an average debt balance of approximately $25.2 million. In an effort to reduce third party interest charges, we repaid $12.5 million of debt in March 2007, utilizing cash on hand from other Company resources. For the nine months ended September 30, 2006, a majority of our interest charges were capitalized towards the cost of the construction of the casino and hotel. In April 2006, we began allocating pre-tax losses to the minority partner in proportion to its ownership percentage. Prior to this date, by agreement all losses were allocated to the minority partner until its capital account balances were in the same proportion as its ownership percentage. The calculation of minority interest is determined prior to the elimination of intercompany management fees and interest. Because CC Tollgate LLC, the operating company of this segment, is a limited liability company, income taxes are provided for on income that will be allocated to us using an effective tax rate of 38%. Pre-tax income is reduced by the minority interest in determining the income subject to tax. 25 EDMONTON, CANADA We opened a casino and hotel in Edmonton, Alberta, Canada on November 17, 2006.Prior to this date, operating expenses for this segment consisted primarily of pre-opening and non-capitalizable construction expenditures. Intercompany transactions, including fees to its parent, interest and their related tax effects have been eliminated within the segment’s results. The operating results of the Edmonton, Canada segment for the three and nine months ended September 30, 2007 and 2006 are as follows (See next page for results in Canadian dollars): For the three months ended September 30, For the nine months ended September 30, Amounts in thousands 2007 2006 2007 2006 Operating Revenue Casino $ 3,759 $ - $ 10,309 $ - Hotel, food and beverage 1,066 - 2,913 - Other (net of promotional allowances) 105 1 340 3 Net operating revenue 4,930 1 13,562 3 Operating Costs and Expenses Casino 1,368 8 3,837 9 Hotel, food and beverage 905 27 2,660 32 General and administrative 1,139 129 3,397 234 Depreciation 347 6 954 14 Total operating costs and expenses 3,759 170 10,848 289 Earnings (loss) from operations 1,171 (169) 2,714 (286) Interest income 13 4 57 16 Interest (expense) (373) (101) (1,031) (110) Other (expense), net (11) (21) (16) (9) Earnings (loss) before income taxes 800 (287) 1,724 (389) Income tax expense (benefit) 266 (88) 586 (126) Net earnings (loss) $ 534 $ (199) $ 1,138 $ (263) Average exchange rate (CAD/USD) 1.04 1.12 1.10 1.13 26 Operating results in Canadian dollars for the three and nine months ended September 30, 2007 and 2006 were as follows: For the three months ended September 30, For the nine months ended September 30, Amounts in thousands 2007 2006 2007 2006 Operating Revenue Casino CAD 3,949 CAD - CAD 11,323 CAD - Hotel, food and beverage 1,113 - 3,209 - Other (net of promotional allowances) 117 - 381 3 Net operating revenue 5,179 - 14,913 3 Operating Costs and Expenses Casino 1,421 9 4,213 10 Hotel, food and beverage 937 31 2,920 36 General and administrative 1,226 144 3,764 262 Depreciation 362 7 1,050 16 Total operating costs and expenses 3,946 191 11,947 324 Earnings (loss) from operations 1,233 (191) 2,966 (321) Interest income 12 5 64 18 Interest (expense) (443) (114) (1,180) (123) Other income, net 1 - 3 1 Earnings (loss) before income taxes 803 (300) 1,853 (425) Income tax expense (benefit) 261 (246) 622 (140) Net Earnings CAD 542 CAD (54) CAD 1,231 CAD (285) 27 Prior to November 17, 2006, all costs incurred represent pre-opening expenses. Since opening in November 2006, gaming revenue has continued to be slightly below our 2007 budget expectations, due to a lower than expected return on table games. We do not expect this to be a continuing trend. We opened the casino with 600 slot machines and have since increased the number of machines on the floor to 654. With the addition of 54 slot machines since opening, we expect gaming revenues toincrease. In addition, delays in opening the hotel have hampered hotel, food and beverage revenues. The hotel opened in March 2007. Hotel occupancy rates are on the rise, which resulted in a 32.4% increase in the third quarter 2007 from the second quarter 2007. The dinner theatre has been transitioned into a live entertainment and catering venue and we expect overall hotel, food and beverage revenues to benefit from this change. Management has focused on the development of player’s club memberships, with over 16,500 players in our player club database.Management’s marketing strategy will focus on direct marketing to the players in our database, as well as the marketing of our showroom/conference center and hotel. We are in the process of reviewing the cost and staffing structure of the casino and hotel operations in order to bring them in line with current revenue levels. The results discussed below are based on the Canadian Dollar to eliminate the impact of the translation between the US Dollar and Canadian Dollar. Three months ended September 30, 2007 compared to 2006 For the three months ended September 30, 2007, the CAD 0.3 million increase in interest expense relates to interest that we are incurring based on an average debt balance of approximately $20.0 million (CAD 20.7 million). For the three months ended September 30, 2006, a majority of our interest charges were capitalized towards the cost of the construction of the casino and hotel. The income tax provisions are based on estimated full-year earnings for financial reporting purposes and are adjusted for permanent differences. Therefore, the tax provision will vary from period to period.The statutory tax rate on income in Edmonton is currently 32.1%.The effective tax rate for this segment for the three months ended September 30, 2007 was 32.5%. Nine months ended September 30, 2007 compared to 2006 For the nine months ended September 30, 2007, the CAD 1.1 million increase in interest expense relates to interest that we are incurring based on an average debt balance of approximately $19.0 million (CAD 20.7 million). For the nine months ended September 30, 2006, this interest was capitalized towards the cost of the construction of the casino and hotel. The income tax provisions are based on estimated full-year earnings for financial reporting purposes and are adjusted for permanent differences. Therefore, the tax provision will vary from period to period. The effective tax rate for this segment for the nine months ended September 30, 2007 was 33.6%. 28 CALEDON, SOUTH AFRICA The operating results of the Caledon, South Africa segment are primarily those related to the operations of the Caledon Hotel, Spa and Casino. Intercompany transactions, including fees to its parent, interest and their related tax effects have been eliminated within the segment’s results. Operational results in US dollars for the three and nine months ended September 30, 2007 and 2006 are as follows (See next page for results in Rand): For the three months ended September 30, For the nine months ended September 30, Amounts in thousands 2007 2006 2007 2006 Operating Revenue Casino $ 3,912 $ 3,728 $ 11,369 $ 11,732 Hotel, food and beverage 810 676 2,342 2,182 Other (net of promotional allowances) (196) (54) (387) (131) Net operating revenue 4,526 4,350 13,324 13,783 Operating Costs and Expenses Casino 1,531 1,416 4,426 4,434 Hotel, food and beverage 541 443 1,538 1,437 General and administrative 508 696 1,707 2,277 Impairments and other write-offs, net ofrecoveries - (26) 28 (26) Depreciation 329 279 973 882 Total operating costs and expenses 2,909 2,808 8,672 9,004 Earnings from operations 1,617 1,542 4,652 4,779 Interest income 21 5 83 13 Interest (expense) (176) (182) (545) (590) Other (expense) income, net (1) - 5 (32) Earnings before income taxes and preferred dividends 1,461 1,365 4,195 4,170 Income tax expense 356 375 1,305 1,298 Preferred dividends (59) - (335) - Net earnings $ 1,046 $ 990 $ 2,555 $ 2,872 Average exchange rate (ZAR/USD) 7.11 7.18 7.15 6.57 29 Operating results in Rand for the three and nine months ended September 30, 2007 and 2006 are as follows: For the three months ended September 30, For the nine months ended September 30, Amounts in thousands 2007 2006 2007 2006 Operating Revenue Casino ZAR 27,805 ZAR 26,773 ZAR 81,238 ZAR 77,041 Hotel, food and beverage 5,753 4,873 16,739 14,337 Other (net of promotional allowances) (1,039) (382) (2,764) (875) Net operating revenue 32,519 31,264 95,213 90,503 Operating Costs and Expenses Casino 10,881 10,174 31,619 29,189 Hotel, food and beverage 3,845 3,144 10,994 9,368 General and administrative 3,441 5,010 12,219 14,994 Impairments and other write-offs, net ofrecoveries - (214) 200 (214) Depreciation 2,338 2,010 6,950 5,779 Total operating costs and expenses 20,505 20,124 61,982 59,116 Earnings from operations 12,014 11,140 33,231 31,387 Interest income 147 40 594 90 Interest (expense) (1,251) (1,309) (3,899) (3,883) Other (expense) income, net (9) 2 36 (208) Earnings before income taxes and preferred dividends 10,901 9,873 29,962 27,386 Income tax expense 2,632 2,715 9,336 8,506 Preferred dividends (419) - (2,419) - Net Earnings ZAR 7,850 ZAR 7,158 ZAR 18,207 ZAR 18,880 Casino Market Data (in Rand) For the three months ended September 30, For the nine months ended September 30, 2007 2006 2007 2006 Market share of the Western Cape gaming revenue* 5.1% 5.7% 5.0% 5.9% Market share of Western Cape gaming devices* 9.9% 12.4% 10.5% 12.9% Average number of slot machines 370 348 361 349 Average slot machine win per day ZAR 770 ZAR 782 ZAR 720 ZAR 754 Average number of tables 6 6 6 7 Average table win per day ZAR 2,901 ZAR 3,127 ZAR 3,131 ZAR 2,783 *Source: Western Cape Gambling and Racing Board 30 The results discussed below are based on the Rand to eliminate the effect of foreign currency fluctuations between the US Dollar and Rand. Three months ended September 30, 2007 compared to 2006 Casino revenue increased 3.9% from the three months ended September 30, 2006 to the three months ended September 30, 2007 primarily due to a 6.3% increase in the average number of slot machines on the floor, which offset the 1.5% decrease in average slot win per day. Our market share of the Western Cape gaming revenue declined due to the opening of a new casino in the Western Cape in November 2006.In addition, the largest casino in the Western Cape increased its total number of slot machines by 750, adding approximately 25% more slot machines to the market. The Western Cape now operates with the maximum permitted number of casinos. Casino expense increased 6.9% from the three months ended September 30, 2006 to the three months ended September 30, 2007, primarily due to the increase in casino revenue, as well as an increase in promotional expenses for the period. Hotel, food and beverage revenue increased ZAR 0.1 million for the three months ended September 30, 2007 as compared to the three months ended September 30, 2006, primarily due to an increase in food and beverage sales. Other operating revenue (net of promotional allowances) primarily consists of promotional allowances and revenue generated from the resort’s ancillary services. The ZAR 1.6 million decrease in Caledon’s general and administrative expense is primarily the result of a decrease in professional fees and property taxes. In addition, Caledon wrote off approximately ZAR 0.5 million in cash vault discrepancies during the three months ended September 30, 2006. Depreciation expense increased ZAR 0.3 million, primarily as a result of property improvements made in the second half of 2006. Interest income on cash earned in interest bearing accounts increased ZAR 0.1 million for the three months ended September 30, 2007 as compared to the three months ended September 30, 2006. Interest expense for CCAL decreased slightly period over period. This is due to a reduction in the outstanding principal of our variable interest debt, offset by increases in the South African prime rate. The South African prime rate was 11.5% on September 30, 2006. On September 30, 2007, the rate was 13.5% and has subsequently increased to 14.0% in October 2007. The income tax provisions are based on estimated full-year earnings for financial reporting purposes and are adjusted for permanent differences. Therefore, the tax provision will vary from period to period. The marginal tax rate on income in South Africa is currently 29%. CCAL’s effective tax rate for the three months ended September 30, 2007 was 24% compared to 27% in the same 2006 period. Preference shareholders are entitled to per share dividends of 0.009% of the annual gross gambling revenue of the Caledon Hotel, Spa and Casino after the deduction of gaming taxes and value added tax. Caledon paid preference shareholder dividends of approximately ZAR 0.4 million for the three months ended September 30, 2007. 31 Nine months ended September 30, 2007 compared to 2006 Casino revenue increased 5.4% in the nine months ended September 30, 2007 compared to the nine months ended September 30, 2006, which includes an increase of 12.5% in average table win offset by a 4.5% decrease in average slot win. The casino increased the number of slot machines on the floor from 350 to 370 in May 2007. Casino expense increased 8.3% in the nine months ended September 30, 2007 compared to the nine months ended September 30, 2006, and is directly related to the increase in casino revenue and increased advertising expenditures. Hotel, food and beverage revenue increased ZAR 2.4 million for the nine months ended September 30, 2007 as compared to the nine months ended September 30, 2006. This is due to an increase in our hotel occupancy rate from 42% for the first nine months of 2006 to 59% for the first nine months of 2007, primarily the result of a special promotion offered by the hotel for May and June 2007 combined with an overall increase in room rates as a result of upgraded rooms. Other operating revenue (net of promotional allowances) principally consists of promotional allowances and revenue generated from the resort’s ancillary services. The ZAR 2.8 million decrease in Caledon’s general and administrative expense is primarily the result of a decrease in payroll of ZAR 0.5 million, a decrease in auditing and professional fees of ZAR 0.9 million and a decrease in insurance expenses of approximately ZAR 0.3 million, and a decrease in property taxes of ZAR 0.4 million. Depreciation expense increased ZAR 1.2 million for the nine months ended September 30, 2007 as compared to the nine months ended September 30, 2006, primarily as a result of property improvements made in the second half of 2006. Interest income on cash earned in interest bearing accounts increased ZAR 0.5 million for the nine months ended September 30, 2007 as compared to the nine months ended September 30, 2006. Interest expense for CCAL remained flat period over period. This is due to a reduction in the outstanding principal of our variable debt, offset by increases in the South African prime rate. As of September 30, 2006, the South African prime rate was 11.5%. On September 30, 2007, the rate was 13.5% and has subsequently increased to 14.0% in October 2007. The income tax provisions are based on estimated full-year earnings for financial reporting purposes and are adjusted for permanent differences. Therefore, the tax provision will vary from period to period.The marginal tax rate on income in South Africa is currently 29%. CCAL’s effective tax rate was 31% for both the nine months ended September 30, 2007 and 2006. Preference shareholders are entitled to per share dividends of 0.009% of the annual gross gambling revenue of the Caledon Hotel, Spa and Casino after the deduction of gaming taxes and value added tax. Caledon paid preference shareholder dividends of approximately ZAR 2.4 million for the nine months ended September 30, 2007, which includes a once off dividend payment of ZAR 1.2 million to the preference shareholder that exchanged its original preference shares for Class A preference shares in March 2007. 32 NEWCASTLE, SOUTH AFRICA The operating results of the Newcastle, South Africa segment are primarily those related to the operations of the Century Casino Newcastle. Intercompany transactions, including fees to its parent, interest and their related tax effects have been eliminated within the segment’s results. Operating results in U.S. dollars for the three and nine months ended September 30, 2007 and 2006 were as follows (See next page for results in Rand): For the three months ended September 30, For the nine months ended September 30, Amounts in thousands 2007 2006 2007 2006* Operating Revenue Casino $ 2,499 $ 1,719 $ 7,549 $ 3,579 Hotel, food and beverage 383 113 1,007 311 Other (net of promotional allowances) 3 59 39 51 Net operating revenue 2,885 1,891 8,595 3,941 Operating Costs and Expenses Casino 1,086 685 3,187 1,403 Hotel, food and beverage 287 47 761 205 General and administrative 828 552 1,976 1,040 Impairments and other write-offs, net ofrecoveries (3) - 6 - Depreciation 30 38 599 144 Total operating costs and expenses 2,228 1,322 6,529 2,792 Earnings from operations 657 569 2,066 1,149 Interest income 5 - 13 - Interest (expense) (183) - (552) (8) Other (expense), net (3) - (3) - Earnings before income taxes and minority interest 476 569 1,524 1,141 Income tax expense 148 183 469 356 Earnings before minority interest 328 386 1,055 785 Minority Interest 7 89 197 218 Net Earnings $ 321 $ 297 $ 858 $ 567 Average exchange rate (ZAR/USD) 7.11 7.18 7.15 6.57 * We acquired a 60% interest in Century Casino Newcastle on April 1, 2006. Prior to this date we had no interest in the entity. 33 Operating results in Rand for the three and nine months ended September 30, 2007 and 2006 were as follows: For the three months ended September 30, For the nine months ended September 30, Amounts in thousands 2007 2006 2007 2006* Operating Revenue Casino ZAR 17,763 ZAR 12,330 ZAR 53,939 ZAR 24,300 Hotel, food and beverage 2,708 819 7,177 2,094 Other (net of promotional allowances) 37 428 292 371 Net operating revenue 20,508 13,577 61,408 26,765 Operating Costs and Expenses Casino 7,644 4,916 22,699 9,537 Hotel, food and beverage 2,031 342 5,426 1,355 General and administrative 5,334 3,990 14,184 7,085 Impairments and other write-offs, net ofrecoveries (22) - 41 - Depreciation 211 275 4,279 938 Total operating costs and expenses 15,198 9,523 46,629 18,915 Earnings from operations 5,310 4,054 14,779 7,850 Interest income 35 - 92 - Interest (expense) (1,299) - (3,952) (61) Other (expense), net (46) - (46) - Earnings before income taxes and minority interest 4,000 4,054 10,873 7,789 Income tax expense 1,235 1,316 3,353 2,447 Earnings before minority interest 2,765 2,738 7,520 5,342 Minority Interest 36 634 1,403 1,474 Net Earnings ZAR 2,729 ZAR 2,104 ZAR 6,117 ZAR 3,868 * We acquired a 60% interest in Century Casino Newcastle on April 1, 2006. Prior to this date we had no interest in the entity. Casino Market Data (in Rand) For the three months ended September 30, For the nine months ended September 30, 2007 2006 2007 2006 Market share of the KwaZulu-Natal gaming revenue* 3.4% 2.4% 3.5% 2.5% Market share of KwaZulu-Natal gaming devices* 7.9% 6.3% 7.9% 6.3% Average number of slot machines 250 200 250 200 Average slot machine win per day ZAR 715 ZAR 605 ZAR 717 ZAR 589 Average number of tables 7 7 7 7 Average table win per day ZAR 2,042 ZAR 1,865 ZAR 2,626 ZAR 2,154 *Source: KwaZulu-Natal Gambling Board 34 The results discussed below are based on the Rand to eliminate the effect of foreign currency fluctuations between the US Dollar and Rand. For the three months ended September 30, 2007, net operating revenue continues to be in line with our expectations. Our hotel is now fully operational. In addition our player’s club has shown consistent growth for the past nine months and now stands at approximately 6,150 members. Three months ended September 30, 2007 compared to 2006 Casino revenue increased 44.1% to ZAR 17.8 million for the three months ended September 30, 2007 as compared to ZAR 12.3 million for the three months ended September 30, 2006. This is directly related to the opening of our new facility in December 2006, which management believes is superior to the old facility, and an increase of 50 gaming machines. Casino expense increased 55.5% to ZAR 7.6 million for the three months ended September 30, 2007 from ZAR 4.9 million for the three months ended September 30, 2006, primarily due to the increase in casino revenue. During the three months ended September 30, 2007, a detailed review of all fixed assets at the new facility in Newcastle was performed. As a result of the review, we concluded that various reclassifications amongst fixed asset categories and estimated lives were necessary to conform to our accounting policy. This process resulted in a depreciation adjustment of approximately ZAR 1.5 million in the current quarter. Interest expense is payable on a ZAR 50.0 million term loan with Nedbank, bearing an interest rate of South African prime less 1.5% (12.0% as of September 30, 2007, which has subsequently increased to 12.5% in October 2007). The principal balance outstanding under the term loan agreement was ZAR 43.4 million as of September 30, 2007. For the three months ended September 30, 2006, interest on the term loan was capitalized towards the construction of the new facility. The calculation of minority interest is determined prior to the elimination of intercompany management fees. The income tax provisions are based on estimated full-year earnings for financial reporting purposes and are adjusted for permanent differences. Therefore, the tax provision will vary from period to period. The marginal tax rate on income in South Africa is currently 29%. Newcastle’s effective tax rate was 31% and 32% for the three months ended September 30, 2007 and 2006, respectively. Nine months ended September 30, 2007 We acquired our ownership interest in Century Casino Newcastle as of April 1, 2006.We opened a new casino facility in December 2006. Prior to this date, casino operations were held in a temporary facility. Management believes that the increase in net operating revenues are directly related to the opening of our new facility. For the nine months ended September 30, 2007, net operating revenues at the new casino continue to be in line with our expectations. An additional $0.4 million (ZAR 2.5 million) will be payable to the minority shareholders if casino revenue during the first 12 months of operation at the new casino exceeds $13.8 million (ZAR 95.0 million). As of September 30, 2007, we do not deem it probable that casino revenue will exceed the required amount. Interest expense is payable on a ZAR 50.0 million term loan with Nedbank, bearing an interest rate of South African prime less 1.5% (12.0% as of September 30, 2007, which has subsequently increased to 12.5% in October 2007). The principal balance outstanding under the term loan agreement was ZAR 43.4 million as of September 30, 2007. For the nine months ended September 30, 2006, interest on the term loan was capitalized towards the construction of the new facility. The income tax provisions are based on estimated full-year earnings for financial reporting purposes and are adjusted for permanent differences. Therefore, the tax provision will vary from period to period. The marginal tax rate on income in South Africa is currently 29%. Newcastle’s effective tax rate was 31% for both the nine months ended September 30, 2007 and 2006. 35 ALL OTHER OPERATING SEGMENTS The operating results of this segment are primarily those of our ship-based casinos and, subsequent to April 13, 2006, Century Casino Millennium. Intercompany transactions, including fees to its parent, interest and their related tax effects have been eliminated within the segment’s results. Combined operating results for the segment for the three and nine months ended September 30, 2007 and 2006 are as follows: For the three months ended September 30, For the nine months ended September 30, Amounts in thousands 2007 2006 2007 2006 Operating Revenue Casino $ 1,289 $ 1,213 $ 3,674 $ 3,113 Hotel, food and beverage 44 6 56 13 Other (net of promotional allowances) 42 99 158 226 Net operating revenue 1,375 1,318 3,888 3,352 Operating Costs and Expenses Casino 1,080 953 3,166 2,464 Hotel, food and beverage 22 14 48 26 General and administrative 87 71 274 130 Impairments and other write-offs,net of recoveries 12 - - - Depreciation 55 97 257 246 Total operating costs and expenses 1,256 1,135 3,745 2,866 Earnings from operations 119 183 143 486 Interest income 7 4 16 7 Interest (expense) - (9) - (23) Other (expense) income, net (48) 1 (51) (26) Earnings before income taxes 78 179 108 444 Income taxexpense 3 5 2 14 Net earnings $ 75 $ 174 $ 106 $ 430 Cruise Ships We experience fluctuations in the casino revenue generated on each cruise depending on the number and gaming quality of the passengers, and these fluctuations may be extreme. In addition, the cruise ships on which we conduct operations may be out of service from time to time for periodic maintenance or based on the operating schedule of the cruise line. As a result, revenues from our cruise ship based operations may fluctuate significantly from period to period. Cruise ship earnings are also affected by an increase in concession fees in proportion to the revenue. In January 2007, our casino concession agreement with the World of Residensea was extended for an unlimited period of time, subject to termination under certain conditions. In July 2007, our casino concession agreements with Oceania Cruises were extended through 2012. Our right to operate the casinos aboard the Silver Whisper and Silver Wind, cruise ships operated by Silversea Cruises, Ltd. (“Silversea”), terminated in July 2006 and May 2007, respectively. On March 8, 2006, we received notification from Silversea purporting to terminate our right to operate the casino aboard the Silver Cloud cruise ship as of March 30, 2006; however, we believe the purported termination was untimely under the terms of our casino concession agreement with Silversea, resulting in a five year 36 extension of the agreement as to the Silver Cloud. In April 2006, Silversea commenced an arbitration proceeding with the International Chamber of Commerce International Court of Arbitration seeking to terminate the concession agreement as to the Silver Cloud. We have filed an answer denying that the agreement as to the Silver Cloud was terminated and seeking to confirm that we have the right to a five-year extension of the agreement as well as the right to operate the casinos on future Silversea vessels that come into operation during those five years. We have also filed a counterclaim seeking damages arising from the wrongful termination of the concession agreement. We intend to continue operation of our casino aboard the Silver Cloud pending resolution of the arbitration, which was held in May 2007. The arbitrator has not yet ruled on the case. Three months ended September 30, 2007 compared to 2006 Cruise ship casino revenue decreased 11.5% for the three months ended September 30, 2007 as compared to the three months ended September 30, 2006. For the three months ended September 30, 2006, we operated casinos aboard six ships. For the three months ended September 2007, we operated casinos aboard five ships. Concession fees paid to the ship operators in accordance with the agreements accounted for approximately $0.3 million of the total casino expenses incurred for both the three months ended September 30, 2007 and 2006, respectively. Casino expense, excluding concession fees, increased to 50.0% of casino revenue for the three months ended September 30, 2007 as compared to 27.8% of casino revenue for the three months ended September 30, 2006, primarily due to the write off of approximately $0.1 million in costs associated with a ship concession agreement that the Company chose not to pursue. The cruise ship concession agreements are subject to an effective tax rate of 3% in Mauritius. Nine months ended September 30, 2007 compared to 2006 Cruise ship casino revenue decreased 14.4% for the nine months ended September 30, 2007 as compared to the nine months ended September 30, 2006, primarily due to the operation of less ship-based casinos in 2007. Concession fees paid to the ship operators in accordance with the agreements accounted for approximately $1.0 million and $1.1 million of the total casino expenses incurred for the nine months ended September 30, 2007 and 2006, respectively. Casino expense, excluding concession fees, increased to 46.1% of casino revenue for the nine months ended September 30, 2007 as compared to 29.2% of casino revenue for the nine months ended September 30, 2006, primarily due to the write off of approximately $0.2 million in costs associated with a ship concession agreement that the Company chose not to pursue as well as increased travel expenses associated with employee rotation. The cruise ship concession agreements are subject to an effective tax rate of 3% in Mauritius. 37 Century Casino Millennium As a result of our purchase of the remaining 50% interest that we did not previously own in CM, we began consolidating the operating results of CM on April 13, 2006. Prior to this time, we were accounting for the results of CM as an equity-method investment. CM’s casino revenue was $0.7 million and $0.5 million for the three months ended September 30, 2007 and 2006, respectively. Casino expense was $0.4 million for both the three months ended September 30, 2007 and 2006, respectively. CM contributed approximately $1.8 million and $0.9 million of casino revenue to this segment for the nine months ended September 30, 2007 and 2006, respectively. Casino expense for CM was $1.3 million and $0.7 million for the nine months ended September 30, 2007 and 2006, respectively. CM accounts for substantially all of the general and administrative expense for this segment. 38 CORPORATE For the three months ended September 30, For the nine months ended September 30, Amounts in thousands 2007 2006 2007 2006 Operating Revenue Other $ 43 $ - $ 50 $ 12 Net operating revenue 43 - 50 12 Operating Costs and Expenses General and administrative 2,444 1,681 6,359 4,402 Impairments and other write-offs, net of recoveries - (394) - (379) Depreciation 65 23 171 50 Total operating costs and expenses 2,509 1,310 6,530 4,073 Earnings from unconsolidated subsidiary 37 - 91 - Loss from operations (2,429) (1,310) (6,389) (4,061) Interest income 30 137 619 547 Interest (expense), net (211) 356 (773) 1,026 Other (expense) income, net (83) 1 708 367 Loss before income taxes and minority interest (2,693) (816) (5,835) (2,121) Income tax benefit (1,493) (900) (3,278) (2,054) Minority interest 47 56 130 147 Net (loss) earnings $ (1,247) $ 28 $ (2,687) $ (214) Three months ended September 30, 2007 compared to 2006 General and administrative expense increased $0.8 million for the three months ended September 30, 2007 compared to the three months ended September 30, 2006, primarily due to a $0.5 million increase in payroll resulting from additional staffing and the amortization of costs associated with restricted stock and stock options issued in July 2007 and $0.1 million in increased legal, accounting and other professional fees. In conjunction with the sale of our interest in a casino project located in Gauteng, South Africa, we recovered approximately $0.4 million of previously written off loans in the three months ended September 30, 2006. This amount is recorded as impairments and other write-offs, net of recoveries in the three months ended September 30, 2006. On March 12, 2007, we completed the acquisition of G5 Sp. z o.o. (“G5”). G5 owns 33.3% of all shares issued by Casinos Poland (“CPL”). Our portion of CPL’s earnings are recorded as earnings from unconsolidated subsidiary. For the three months ended September 30, 2007, the segment incurred $0.2 million of interest expense on amounts borrowed to fund the Company’s prior acquisitions. Cripple Creek’s revolving credit facility was the primary source of this funding. For the three months ended September 30, 2006, the net negative interest expense results from the elimination of the interest on intercompany debt that was used to finance our construction projects in Central City, Colorado and Edmonton, Alberta, Canada. The interest charged to these segments is capitalized as part of the construction costs and does not appear as interest expense. Caledon’s loan with Nedbank was the primary source of debt that funded the early stages of construction in Edmonton and Newcastle. 39 For the three months ended September 30, 2007, we recognized approximately $0.1 million in foreign currency losses on the exchange of currency which is included in other income. The Corporate segment includes earnings and losses sustained by multiple companies taxed at their respective country’s rates. The mix of earnings and losses impacts the effective rate reported in the segment. For the three months ended September 30, 2007 and 2006, the tax benefit on net U.S. losses (primarily resulting from our new operation in Central City, Colorado) exceeds the tax on net non-U.S. earnings, which are taxed at significantly lower rates. Nine months ended September 30, 2007 compared to 2006 General and administrative expense increased $2.0 million for the nine months ended September 30, 2007 as compared to the nine months ended September 30, 2006 primarily because of $0.5 million in increased travel and communication expenses, $0.7 million in increased professional fees, which includes fees associated with the Silversea arbitration. We also have increased our payroll by $0.6 million due to an increase in the number of corporate employees to support the Company’s growth and the amortization of costs associated with restricted stock and stock options issued in July 2007. Depreciation expense increased $0.1 million in the nine months ended September 30, 2007 as compared to the nine months ended September 30, 2006 due to the upgrade of our computer accounting system in the second half of 2006. In conjunction with the sale of our interest in a casino project located in Gauteng, South Africa, we recovered approximately $0.4 million of previously written off loans in the nine months ended September 30, 2006. This amount is recorded as impairments and other write-offs, net of recoveries in the nine months ended September 30, 2006. For the nine months ended September 30, 2007, we recorded approximately $0.3 million of interest income related to a loan outstanding to the previous owners of G5. We did not determine the collectibility of the interest to be reasonably assured until we completed the acquisition of G5. The remaining interest income for this segment is directly related to cash on hand. For the nine months ended September 30, 2007, the segment incurred $0.7 million of interest expense on amounts borrowed to fund the Company’s prior acquisitions. Cripple Creek’s revolving credit facility was the primary source of this funding. For the nine months ended September 30, 2006, the net negative interest expense results from the elimination of the interest on intercompany debt that was used to finance our construction projects in Central City, Colorado and Edmonton, Alberta, Canada. The interest charged to these segments is capitalized as part of the construction costs and does not appear as interest expense. Caledon’s loan with Nedbank was the primary source of debt that funded the early stages of construction in Edmonton and Newcastle. For the nine months ended September 30, 2007 and 2006, we recognized approximately $0.7 million and $0.3 million, respectively, in foreign currency gains resulting from the exchange of currency which is included in other income. The Corporate segment includes earnings and losses sustained by multiple companies taxed at their respective country’s rates. The mix of earnings and losses impacts the effective rate reported in the segment. For the nine months ended September 30, 2007 and 2006, the tax benefit on net U.S. losses (primarily resulting from our new operation in Central City, Colorado) exceeds the tax on net non-U.S. earnings, which are taxed at significantly lower rates. 40 LIQUIDITY AND CAPITAL RESOURCES Cash Flows Cash and cash equivalents totaled $18.2 million at September 30, 2007, and the Company had negative working capital (current assets minus current liabilities) of $0.4 million compared to cash and cash equivalents of $35.0 million and working capital of $5.2 million at December 31, 2006. We use the cash flows that we generate to fund reinvestment in existing properties for both refurbishment and expansion projects and to pursue additional growth opportunities via new development opportunities. When necessary, we supplement the cash flows generated by our operations with either cash on hand or funds provided by financing activities. For the nine months ended September 30, 2007, $7.4 million of net cash was provided by operating activities. For the nine months ended September 30, 2006, $5.5 million of net cash was provided by operating activities.The change from the 2006 period relates primarily to changes in working capital items, which can vary from period to period based on the timing of cash receipts and payments, offset by cash generated from operations. For a description of the operating activities of the Company, please refer to the condensed consolidated statements of cash flows and management’s discussion of the results of operations by segment. Cash used in investing activities of $8.9 million for the first nine months of 2007 consisted of $2.0 million towards the acquisition of G5 Sp. z o.o., a Polish entity that owns a 33.3% interest in Casinos Poland; $1.2 million in property improvements and equipment additions at Womacks; $0.7 million towards construction in Edmonton, Alberta, Canada; $1.6 million in property and gaming equipment additions in Central City, Colorado; $0.8 million towards the development of a golf course and other property improvements at Caledon; $2.4 million towards property improvements and furniture and fixtures at our Newcastle, South Africa property; $0.2 million for additional gaming equipment on the ships; and $0.2 million of cumulative additions at our other remaining properties. These repayments were offset by a release of restricted cash relating to the construction of the casino in Edmonton of $0.2. Cash used in investing activities of $51.7 million for the first nine months of 2006 consisted of a $5.1million buyout of our minority partner in CRA; $6.7 million towards the purchase of a 60% interest in Century Casino Newcastle (offset by casino cash acquired of $1.5 million); $0.7 million buyout of our minority partner at Century Casino Millennium (offset by casino cash acquired of $0.4 million); a $4.8 million loan to G5; $0.2 million in property and equipment additions at Womacks; $2.1 million in property improvements at Caledon, South Africa; $3.9 million primarily towards the construction of the permanent facility in Newcastle, South Africa; $0.3 million in additions to our corporate office in Vienna, Austria; $0.2 million in expenditures to upgrade some of the cruise ships with new gaming equipment; $22.9 million towards construction in Central City, Colorado; and $12.1 million in additional expenditures towards construction on the property in Edmonton, Alberta, Canada. These outflows were offset by $5.4 million received from the sale of our interest in a project located in Gauteng, South Africa. Cash used in financing activities of $15.1 million for the first nine months of 2007 consisted of net repayments of $12.0 million towards the Central City term loan; net repayments of $1.4 million towards the Womacks revolving credit facility; repayments of $1.1 million towards our Caledon term loan; repayments of $1.0 million towards our Newcastle term loan;net repayments on capital leases of approximately $0.2 million; and other net repayments of $0.1 million. These repayments were offset by borrowings of $0.7 million under the loan agreement with Canadian Western Bank for the Edmonton property. Cash provided by financing activities of $40.9 million for the first nine months of 2006 consisted of borrowings of $25.6 million under the Tollgate construction loan; borrowings of $11.2 million under the Canadian Western Bank construction loan; borrowings of $2.1 million under the Newcastle construction loan; net borrowings of $4.1 million under the Womacks revolving credit facility with Wells Fargo; and the recognition of a $0.4 million tax benefit related to the exercise of stock options by our Co Chief Executive Officers. These inflows of cash were offset by repayments of $1.7 million towards our Caledon loan agreement with Nedbank Limited, $0.5 million in proceeds from the exercise of stock options and other net repayments of $0.3 million. 41 Common Stock Repurchase Program In March 2000, our Board of Directors approved a discretionary program to repurchase up to $5.0million of the Company’s outstanding common stock.We did not purchase any shares of our common stock on the open market during the nine months ended September 30, 2007 or 2006. The total remaining authorization under the repurchase program was $1.2 million as of September 30, 2007. The repurchase program has no set expiration or termination date. Sources of Liquidity In addition to our cash on hand, additional liquidity at Womacks may be provided by our revolving credit facility with Wells Fargo Bank (“Wells Fargo”), under which we currently have a total available commitment of $15.6 million and unused borrowing capacity of approximately $4.7 million, based on Womacks’ current EBITDA, at September 30, 2007. The maturity date of the borrowing commitment is December 2008. The available balance was reduced by $0.7 million on October 1, 2007 and will be further reduced by $0.7 million at the beginning of each quarter until maturity in December 2008. Borrowings under the credit facility may be used for capital expenditures and working capital at Cripple Creek and corporate headquarters. Womacks is also permitted to make cash distributions to us up to the amount of our capital contributions subject to a limitation based on Womacks’ current EBITDA. Additional liquidity for our Central City property may be provided by our $2.5 million revolving line of credit with Wells Fargo. The revolving line of credit matures on November 21, 2011. Availability under the line of credit is conditional upon CTL’s compliance with all of the financial and other covenants contained in the loan agreement at the time of a particular drawdown, and our continued ability to make certain representations and warranties. The Company is currently reviewing strategies to reduce its overall interest charges. This includes, but is not limited to, the refinancing of some or all of the Company’s outstanding debt. Short-Term Liquidity and Capital Requirements We expect that the primary source of our future operating cash flows will be from gaming operations.We expect to continue to rely on revolving lines of credit and term loans from commercial banks or other debt instruments to supplement our working capital and investing requirements.Expected short-term uses of cash include ordinary operations, a $2.0 million remodeling project at Womacks, foreign income tax payments, and interest and principal payments on outstanding debt. We believe that our cash at September 30, 2007, together with expected cash flows from operations and borrowing capacity under the various credit facilities, will be sufficient to fund our anticipated operating costs and capital expenditures at existing properties and to satisfy our current debt repayment obligations.We will continue to evaluate our planned capital expenditures at each of our existing locations in light of the operating performance of the facilities at such locations. From time to time we expect to have cash needs for the development of new properties or expansion of existing properties that exceed our current borrowing capacity and we may be required to seek additional financing in the debt or equity markets.We may be unable to obtain additional debt or equity financing on acceptable terms or at all.As a result, limitations on our capital resources could delay or cause us to abandon certain plans for the development of new properties or expansion and/or renovation of existing properties. 42 Item 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We had no significant changes in our exposure to market risks from that previously reported in our Annual Report on Form 10-K for the year ended December 31, 2006. Item 4.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures – Our management, with the participation of our Co Chief Executive Officers, Principal Financial Officer and Chief Accounting Officer, has evaluated the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as of the end of the period covered by this report. Based on such evaluation, our principal executive officers, principal financial officer and chief accounting officer have concluded that as of such date, our disclosure controls and procedures were designed to ensure that information required to be disclosed by us in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in applicable Securities and Exchange Commission rules and forms and were effective. Changes in Internal Control Over Financial Reporting –There has been no change in our internal controls over financial reporting (as such term is defined in Rules 13a-15(f) and 15(d)-15(f) under the Exchange Act) during the three months ended September 30, 2007 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 43 PART II - OTHER INFORMATION Item 6. – Exhibits (a) Exhibits - The following exhibits are filed herewith: 3.1 Certificate of Incorporation is hereby incorporated by reference to Century Casinos’ Proxy Statement for the 1994 Annual Meeting of Stockholders. 3.2 Amended and Restated Bylaws of Century Casinos, Inc., is hereby incorporated by reference from Exhibit 11.14 to Century Casinos’ Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2002. 4.1 Rights Agreement, dated as of April 29, 1999, between the Company and the American Securities Transfer & Trust, Inc., as Rights Agent, is hereby incorporated by reference from Exhibit 1 to Century Casinos Form 8-A dated May 7, 1999. 4.2 First Supplement to Rights Agreement dated April 2000, between Century Casinos, Inc. and American Securities Transfer & Trust, Inc., as Rights Agent, is hereby incorporated by reference from Exhibit A to Century Casinos’ Proxy Statement for the 2000 Annual Meeting of Stockholders. 4.3 Second Supplement to Rights Agreement dated July 2002, between Century Casinos, Inc. and Computershare Investor Services, Inc. as Rights Agent, is hereby incorporated by reference from Exhibit 11.13 to Century Casinos’ Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2002. 31.1 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, Co Chief Executive Officer. 31.2 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, Co Chief Executive Officer and President. 31.3 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, Principal Financial Officer. 31.4 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, Chief Accounting Officer. 32.1 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, Co Chief Executive Officer. 32.2 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, Co Chief Executive Officer and President. 32.3 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, Principal Financial Officer. 32.4 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, Chief Accounting Officer. 44 SIGNATURES: Pursuant to the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CENTURY CASINOS, INC. /s/ Larry Hannappel Larry Hannappel Senior Vice President (Principal Financial Officer) Date: November 8, 2007 45 CENTURY CASINOS, INC. INDEX TO EXHIBITS Exhibit No. Document 3.1 Certificate of Incorporation is hereby incorporated by reference to Century Casinos’ Proxy Statement for the 1994 Annual Meeting of Stockholders. 3.2 Amended and Restated Bylaws of Century Casinos, Inc., is hereby incorporated by reference from Exhibit 11.14 to Century Casinos’ Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2002. 4.1 Rights Agreement, dated as of April 29, 1999, between the Company and the American Securities Transfer & Trust, Inc., as Rights Agent, is hereby incorporated by reference from Exhibit 1 to Century Casinos Form 8-A dated May 7, 1999. 4.2 First Supplement to Rights Agreement dated April 2000, between Century Casinos, Inc. and American Securities Transfer & Trust, Inc., as Rights Agent, is hereby incorporated by reference from Exhibit A to Century Casinos’ Proxy Statement for the 2000 Annual Meeting of Stockholders. 4.3 Second Supplement to Rights Agreement dated July 2002, between Century Casinos, Inc. and Computershare Investor Services, Inc. as Rights Agent, is hereby incorporated by reference from Exhibit 11.13 to Century Casinos’ Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2002. 31.1 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, Co Chief Executive Officer. 31.2 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, Co Chief Executive Officer and President. 31.3 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, Principal Financial Officer. 31.4 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, Chief Accounting Officer. 32.1 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, Co Chief Executive Officer. 32.2 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, Co Chief Executive Officer and President. 32.3 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, Principal Financial Officer. 32.4 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, Chief Accounting Officer. 46
